Notice of Pre-AIA  or AIA  Status
    The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims Status
Claims 1, 3, 5, 8, 10, 12, 15 and 17 filed 10/04/2021 have been amended. Claims 1-20 are pending and have been rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Response to Arguments
  	Applicant’s arguments, filed 10/04/2021, with respect to 101 rejection and 103 rejection have been fully considered and are persuasive. The 101 rejection of claim 1 and the 103 rejection of claims 1-20 has been withdrawn.  	Applicant respectfully requests that the Double Patenting rejection be held in abeyance until there is an indication of allowable subject matter in the instant application. The Examiner respectfully disagrees, as the Double Patenting rejection will not be held in abeyance, filling of terminal disclaimer is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-8, 11, 13-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 9, 11, 13, 14 and 18 of prior U.S. Patent No. 10,613,884. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application 16/839320
U.S. Patent No. 10,613,884
                               Claim 1        A virtual infrastructure comprising:        a plurality of hosts each including virtual switches and at least one virtual machine executing therein, the virtual switches implementing a virtual network that can extend across the plurality of hosts; and  	one or more processors configured to:  	receive a service definition associated with a network service, the service definition including information about the network service and configuration instructions for configuring the plurality of hosts to enable the virtual machines connected to the virtual network use the network service;              create, based on the service definition, a virtual machine service profile that describes services available from the network service for the at least one virtual machine; 	enable the network service for the virtual machines by configuring, based on the virtual machine service profile, the host on which each of the at least one virtual machine executes such that the network service is usable, wherein the configuring of the host includes configuring the virtual switch or ports thereof in the host with rules and/or filters to forward packets from the at least one virtual machine to the network service.
A virtual infrastructure comprising:         a plurality of hosts each including virtual switches and at least one virtual machine executing therein, the virtual switches implementing a virtual network that can extend across multiple layer-2 domains on a physical network by causing encapsulation of layer-2 packets associated with the virtual network within a UDP encapsulation header; and           a management server configured to:           receive a service definition associated with a network service, the service definition including information about the network service and configuration instructions for configuring the plurality of hosts to enable the virtual machines connected to the virtual network to use the network service;           create a service profile describing services available from the network service, the service profile including a particular configuration of parameters of the network service; and          enable the network service for the one of the virtual machines by configuring, based on the service definition, the host on which the one of the virtual machines executes such that the network service with the particular configuration of parameters is usable, wherein the configuring of the host includes configuring the virtual switch or ports thereof in the host with rules and/or filters to forward packets from the one of the virtual machines to one or more insertion points at which the network service's software is installed to run.

      wherein the one or more processors are further configured to receive the service definition from the network service, and wherein the service definition includes service instructions for configuring the host.
                                 Claim 3
        wherein the service definition includes service instructions for configuring the host.
                                  Claim 6
        wherein the insertion point referenced by the service definition is on the virtual network to which the virtual machines are connected.
                                 Claim 5
          wherein the insertion point referenced by the service definition is on the virtual network to which the virtual machines are connected.
                                  Claim 7
        wherein the insertion point referenced by the service definition is external to the virtual network to which the virtual machines are connected.
                                 Claim 6
         wherein the insertion point referenced by the service definition is external to the virtual network to which the virtual machines are connected.
                                  Claim 8
At least one computer-readable storage medium having computer-executable instructions embodied thereon for implementing a virtual network that can extend across a plurality of hosts, each of the plurality of hosts include virtual switches and at least one virtual machine executing therein, wherein, when executed by at least one processor, the computer-executable instructions cause the at least one processor to:           receive a service definition associated with a network service, the service definition including information about the network service and configuration instructions for configuring the plurality of hosts to enable the virtual machines connected use the network service;            create, based on the service definition, a virtual machine service profile that describes services from the network service for the at least one virtual machine; and          enable the network service for the virtual machines by configuring, based on the service definition, the host on which each of the at least one virtual machine executes such that the network service is usable, wherein the configuring of the host includes configuring the virtual switch or ports thereof in the host with rules and/or filters to forward packets from the at least one virtual machine to the network service.

At least one computer-readable storage medium having computer-executable instructions embodied thereon for implementing a virtual network that can extend across a plurality of hosts, each of the plurality of hosts include virtual switches and at least one virtual machine executing therein, wherein, when executed by at least one processor, the computer-executable instructions cause the at least one processor to: 
           a plurality of hosts each including virtual switches and at least one virtual machine executing therein, the virtual switches implementing a virtual network that can extend across multiple layer-2 domains on a physical network by causing encapsulation of layer-2 packets associated with the virtual network within a UDP encapsulation header; and           a management server configured to:           receive a service definition associated with a network service, the service definition including information about the network service and configuration instructions for configuring the plurality of hosts to enable the virtual machines connected to the virtual network to use the network service;           create a service profile describing services available from the network service, the service profile including a particular configuration of parameters of the network service; and          enable the network service for the one of the virtual machines by configuring, based on the service definition, the host on which the one of the virtual machines executes such that the network service with the particular configuration of parameters is usable, wherein the configuring of the host includes configuring the virtual switch or ports thereof in the host with rules and/or filters to forward packets from the one of the virtual machines to one or more insertion points at which the network service's software is installed to run.

       wherein the service definition includes a reference to an insertion point.
                                 Claim 11
       wherein the service definition includes a reference to an insertion point.
                                  Claim 13
        wherein the insertion point referenced by the service definition is on the virtual network to which the virtual machines are connected.
                                 Claim 13
       wherein the insertion point referenced by the service definition is on the virtual network to which the virtual machines are connected.
                                  Claim 14
         wherein the insertion point referenced by the service definition is external to the virtual network to which the virtual machines are connected.

      wherein the insertion point referenced by the service definition is external to the virtual network to which the virtual machines are connected.

        A method for implementing a virtual network that can extend across a plurality of hosts, each of the plurality of hosts include virtual switches and at least one virtual machine executing therein, the method comprising:         receiving a service definition associated with a network service, the service definition including information about the network service and configuration instructions for configuring the plurality of hosts to enable the virtual machines connected use the network service;         creating, based on the service definition, a virtual machine service profile that describes services available from the network service for the at least one virtual machine; and        enabling the network service for the virtual machines by configuring, based on the service definition, the host on which each of the at least one virtual machine executes such that the network service is usable, wherein the configuring of the host includes configuring the virtual switch or A.912.C24ports thereof in the host with rules and/or filters to forward packets from the at least one virtual machine to the network service.

       A method of registering a network service on a virtual network, the virtual network implemented by causing encapsulation of layer-2 packets that are associated with the virtual network within a UDP encapsulation header so that the virtual network can extend across multiple layer-2 domains on a physical network, the method comprising:        a plurality of hosts each including virtual switches and at least one virtual machine executing therein, the virtual switches implementing a virtual network that can extend across multiple layer-2 domains on a physical network by causing encapsulation of layer-2 packets associated with the virtual network within a UDP encapsulation header; and           a management server configured to:           receive a service definition associated with a network service, the service definition including information about the network service and configuration instructions for configuring the plurality of hosts to enable the virtual machines connected to the virtual network to use the network service;           create a service profile describing services available from the network service, the service profile including a particular configuration of parameters of the network service; and          enable the network service for the one of the virtual machines by configuring, based on the service definition, the host on which the one of the virtual machines executes such that the network service with the particular configuration of parameters is usable, wherein the configuring of the host includes configuring the virtual switch or ports thereof in the host with rules and/or filters to forward packets from the one of the virtual machines to one or more insertion points at which the network service's software is installed to run.

        wherein the service definition includes a reference to an insertion point.
                                  Claim 18
         wherein receiving a service definition comprises receiving the service definition includes a reference to an insertion point.



Claims 1, 2, 6-8, 11, 13-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 9, 11, 13, 14, 16 and 18 of U.S. Patent No. 10,203,972. Although the claims at issue are not identical, they are not patentably distinct from each other because both application contains same subject matter of consuming network services within virtual networks.


U.S. Patent No. 10,203,972
                               Claim 1        A virtual infrastructure comprising:        a plurality of hosts each including virtual switches and at least one virtual machine executing therein, the virtual switches implementing a virtual network that can extend across the plurality of hosts; and  	one or more processors configured to:  	receive a service definition associated with a network service, the service definition including information about the network service and configuration instructions for configuring the plurality of hosts to enable the virtual machines connected to the virtual network use the network service;              create, based on the service definition, a virtual machine service profile that describes services available from the network service for the at least one virtual machine; and 	enable the network service for the virtual machines by configuring, based on the virtual machine service profile, the host on which each of the at least one virtual machine executes such that the network service is usable, wherein the configuring of the host includes configuring the virtual switch or ports thereof in the host with rules and/or filters to forward packets from the at least one virtual machine to the network service.
 A virtual infrastructure comprising:          a plurality of hosts each including virtual switches at least one virtual machine executing therein, the virtual switches implementing a virtual network that can extend across multiple layer- 2 domains on a physical network by causing encapsulation of layer-2 packets associated with the virtual network within a UDP encapsulation header; and          a management server configured to:          receive a service definition associated with a network service, the network service performing operations of at least one of a load balancer, proxy, firewall, or virus scanner, the service definition including information about the network service and configuration instructions for configuring the plurality of hosts to enable the virtual machines connected to the virtual network to use the network service;          create at least a service profile customizing the network service based on the service definition including the information about the network service and the configuration the service profile describing services available from the network service, the service profile including a particular configuration of parameters of the network service;            register the network service by adding the service profile to a directory of network services, the directory indicating whether the service profile is available to the virtual machines; and           in response to receiving a selection of the service profile from the directory and an identity of one of the virtual machines, enable the network service for the one of the virtual machines by configuring, based on the service definition, the host on which the one of the virtual machines executes such that the network service with the particular configuration of parameters is usable, wherein the configuring of the host includes configuring the virtual switch or ports thereof in the host with rules and/or filters to forward packets from the one of the virtual machines to one or more insertion points at which the network service's software is installed to run.

      wherein the one or more processors are further configured to receive the service definition wherein the service definition includes service instructions for configuring the host.

        wherein the service definition includes service instructions for configuring the host.
                                  Claim 6
        wherein the insertion point referenced by the service definition is on the virtual network to which the virtual machines are connected.
                                 Claim 5
          wherein the insertion point referenced by the service definition is on the virtual network to which the virtual machines are connected.
                                  Claim 7
        wherein the insertion point referenced by the service definition is external to the virtual network to which the virtual machines are connected.
                                 Claim 6
         wherein the insertion point referenced by the service definition is external to the virtual network to which the virtual machines are connected.
                                  Claim 8
       At least one computer-readable storage medium having computer-executable instructions embodied thereon for implementing a virtual network that can extend across a plurality of hosts, each of the plurality of hosts include virtual switches and at least one virtual machine executing therein, wherein, when executed by at least one processor, the computer-executable instructions cause the at least one processor to:           receive a service definition associated with a network service, the service definition including information about the network service and configuration instructions for configuring the plurality of hosts to enable the virtual machines connected use the network service;
          create, based on the service definition, a virtual machine service profile that describes services available from the network service for the at least one virtual machine; and          enable the network service for the virtual machines by configuring, based on the service definition, the host on which each of the at least one virtual machine executes such that the network service is usable, wherein the configuring of the host includes configuring the virtual switch or ports thereof in the host with rules and/or filters to forward packets from the at least one virtual machine to the network service.

        At least one computer-readable storage medium having computer-executable instructions embodied thereon for implementing a virtual network that can extend across a plurality of hosts, each of the plurality of hosts include virtual switches and at least one virtual machine executing therein, wherein, when executed by at least one processor, the computer-executable instructions cause the at least one processor to: 
        a plurality of hosts each including virtual switches at least one virtual machine executing therein, the virtual switches implementing a virtual network that can extend across multiple layer- 2 domains on a physical network by causing encapsulation of layer-2 packets associated with the virtual network within a UDP encapsulation header; and          a management server configured to:          receive a service definition associated with a network service, the network service performing operations of at least one of a load balancer, proxy, firewall, or virus scanner, the service definition including information about the network service and configuration instructions for configuring the plurality of hosts to enable the virtual machines connected to the virtual network to use the network service;          create at least a service profile customizing the network service based on the service definition including the information about the network service and the configuration instructions, the service profile describing services available from the network service, the service profile including a particular configuration of parameters of the network service;            register the network service by adding the enable the network service for the one of the virtual machines by configuring, based on the service definition, the host on which the one of the virtual machines executes such that the network service with the particular configuration of parameters is usable, wherein the configuring of the host includes configuring the virtual switch or ports thereof in the host with rules and/or filters to forward packets from the one of the virtual machines to one or more insertion points at which the network service's software is installed to run.

       wherein the service definition includes a reference to an insertion point.
                                 Claim 11
       wherein the service definition includes a reference to an insertion point.
                                  Claim 13
        wherein the insertion point referenced by the service definition is on the virtual network to which the virtual machines are connected.
                                 Claim 13
       wherein the insertion point referenced by the service definition is on the virtual network to which the virtual machines are connected.
                                  Claim 14
   wherein the insertion point referenced by the service definition is external to the virtual network to which the virtual machines are connected.

 wherein the insertion point referenced by the service definition is external to the virtual network to which the virtual machines are connected.

        A method for implementing a virtual network that can extend across a plurality of hosts, each of the plurality of hosts include virtual switches and at least one virtual machine executing therein, the method comprising:         receiving a service definition associated with a network service, the service definition including information about the network service and configuration instructions for configuring the plurality of hosts to enable the virtual machines connected use the network service;
         creating, based on the service definition, a virtual machine service profile that describes services available from the network service for the at least one virtual machine; and        enabling the network service for the virtual machines by configuring, based on the service definition, the host on which each of the at least one virtual machine executes such that the network service is usable, wherein the configuring of the host includes configuring the virtual switch or A.912.C24ports thereof in the host with rules and/or filters to forward packets from the at least one virtual machine to the network service.

       A method of registering a network service on a virtual network, the virtual network implemented by causing encapsulation of layer-2 packets that are associated with the virtual network within a UDP encapsulation header so that the virtual network can extend across multiple layer-2 domains on a physical network, the method comprising:        receiving a service definition associated with a network service, the network service performing operations of at least one of a load balancer, proxy, firewall, or virus scanner, the service definition including information about the network service and configuration instructions for configuring a plurality of hosts, each including at least a virtual machine executing therein and a virtual switch, to enable the virtual machines connected to the virtual network to use the network service;          create at least a service profile customizing the network service based on the service definition including the information about the network service and the configuration instructions, the service profile describing services available from the network service, the service profile including a particular configuration of parameters of the network service;            register the network service by adding the service profile to a directory of network services, the directory indicating whether the service profile is available to the virtual machines; and           in response to receiving a selection of the service profile from the directory and an identity of one of the virtual machines, enable the network service for the one of the virtual machines by configuring, based on the service definition, the host on which the one of the virtual machines executes such that the network service with the particular configuration of parameters is usable, wherein the configuring of the host includes configuring the virtual switch or ports thereof in the host with rules and/or filters to forward packets from the one of the virtual machines to one or more insertion points at which the network service's software is installed to run.

        wherein the service definition includes a reference to an insertion point.
                                  Claim 18
wherein receiving a service definition comprises receiving the service definition includes a reference to an insertion point.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. Publication 2018/0176183, which describes managing firewall flow records of virtual infrastructure. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443